UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




              United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                          Submitted November 29, 2005*
                           Decided November 30, 2005

                                      Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-2601

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Southern District of
                                             Indiana, Indianapolis Division
      v.
                                             No. IP 99-347-C-B/S
JOHN W. BARTLE,
    Defendant-Appellant.                     Sarah Evans Barker,
                                             Judge.

                                    ORDER

       John W. Bartle owes the United States more than $1 million in delinquent
taxes. Despite promises to pay and extensive judicial supervision, Bartle has evaded
collection of this debt for many years by engaging in what the district court


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-2601                                                                       Page 2

characterized as a “shell game.” To curtail Bartle’s evasive tactics and to impose
order upon his purposeful financial “chaos,” the district court appointed a receiver.
Bartle appeals this appointment, and we affirm.

       On November 2, 1999, the district court entered an agreed judgment against
Bartle and in favor of the United States in the amount of $1,378,420 plus interest.
After Bartle failed to make even one payment in compliance with the judgment, he
entered into an “Agreed Order on Installment Payments and Disclosures,” dated
December 17, 2001. Under this order, he agreed to provide the government with
monthly statements, sworn to be truthful, disclosing all money he received and to
pay to the government each month all but $3,000 of those receipts. When the
government discovered that Bartle failed to comply with this order as well, it moved
for an order to show cause why Bartle should not be held in contempt and sanctioned.

       At the show cause hearing, the government presented evidence that following
entry of the court’s December 17, 2001 order, Bartle shuffled over $1 million among
various personal checking accounts, corporate accounts, and credit cards to thwart
the government’s collection efforts. From December 2001 through July 2004, the
government explained, Bartle fraudulently underreported his receipts and failed to
pay to it nearly $435,000 of those receipts as required by the court’s order.

       Bartle asserted that the balk of the funds he failed to report or turn over to the
government were merely reimbursements for expenses he originally paid
out-of-pocket on behalf of his business entities. He maintained that he did not intend
to defraud the government when he omitted the reimbursed amounts from his sworn
monthly statements and insisted that he believed those amounts were exempt under
the court’s order. He admitted, however, that his personal expenses exceeded the
$3,000 a month limit and that he had been “fudging” his statements to the
government.

       The court found Bartle’s denials of fraud not credible, stating that Bartle
chose to “confuse and commingle” to avoid the court’s judgment. The district court
then discussed at length its inability to secure Bartle’s voluntary payment of his debt
to the government and the necessity of placing Bartle’s finances under control of a
court-appointed third party. Both the court and the government suggested a
receivership. In response, Bartle admitted his finances were confusing, agreed to
“any degree of separation to make it work for the Government,” and indicated a
preference for bankruptcy. The district court reserved ruling on the government’s
motion and instructed the parties to modify the payment agreement to allow for
court monitoring of Bartle’s financial affairs. It further directed the parties to file
the modification or, alternatively, a status report with the court within 30 days.
No. 05-2601                                                                      Page 3

Instead of complying with the district court’s order, Bartle filed for bankruptcy. Once
the automatic stay was lifted, the government moved for appointment of a receiver,
and the district court granted that motion.

       Bartle, who is pro se on appeal, first contends that the district court wrongly
appointed a receiver when it applied federal, not Indiana, law in making the
appointment. Bartle is wrong. Appointment of a receiver is authorized by the
inherent equitable power of a federal court. In re McGaughey, 24 F.3d 904, 907 (7th
Cir. 1994). We review the district court’s appointment of a receiver for abuse of
discretion. Id. at 908.

        Federal courts may appoint a receiver to manage a defendant’s assets during
litigation; a receiver is especially appropriate “in cases involving fraud and the
possible dissipation of assets since the primary consideration in determining whether
to appoint a receiver is the necessity to protect, conserve and administer property
pending final disposition” of the suit. Id. at 907. In this case, the district court
policed Bartle’s shenanigans over several years, listened to his excuses, and
ultimately determined that Bartle was untrustworthy and intentionally avoiding the
government’s collection of its judgment. With ample evidence in the record to
support the district court’s decision, we conclude that the district court did not abuse
its discretion when it appointed a receiver for Bartle. See id. at 905-908; see also
Consol. Rail Corp. v. Fore River Ry., 861 F.2d 322, 327 (1st Cir. 1988).

       Bartle also argues that the district court denied him due process of law
because, he says, it appointed a receiver without providing him notice or a hearing.
But the district court discussed with Bartle at the show cause hearing the possible
appointment of a receiver. In response, Bartle stated merely that he preferred to file
for bankruptcy. Because Bartle had notice and an opportunity to respond to the
issue of a receiver at the show cause hearing, Bartle was due no further process on
that question once the bankruptcy stay was lifted. Moreover, even if the district
court had appointed a receiver without adequate notice to Bartle, such oversight
would be harmless because, absent any persuasive claim that the receiver’s
appointment was an abuse of discretion, Bartle cannot show any substantive injury.
See United States v. O’Connor, 291 F.2d 520, 524 (2d Cir. 1961); cf. Blaney v. West,
209 F.3d 1027, 1032 (7th Cir. 2000) (finding harmless error where district court
dismissed case without notice but no prejudice to plaintiff resulted).

                                                                          AFFIRMED.